DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Response to Arguments
The 35 USC 102 and 35 USC 112 rejections have been withdrawn due to amendments.  However, regarding the Yoneda reference, applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. The applicant argues that Yoneda does not teach a calculation of an average value or correction of a subsequent flow rate.  Yoneda et al. teaches a gas supply method from a container (Fig. 2) where the gas is supplied at a target flow rate (abstract) within a range that is reached by measuring the gas flow then adjusting or correcting the flow in Figure 4.  Yoneda performs the claimed method in order to provide higher accuracy in para 0006 and is optimized for various conditions in paras 0007-0011.  Yoneda further discloses calculating a target flow rate from a moving average, not just one flow rate as well in para 0057.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Moroi to include the flow rate calculations and corrections as taught by Yoneda for higher accuracy.  Further, the subsequent flow rate adjustment requires that a later or immediately later flow rate be adjusted as currently claimed, which is taught by Yoneda.  Therefore, this rejection is maintained.  New grounds of rejection are below due to an updated search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroi et al. (US 2015/0275367 A1) in view of Yoneda et al. (US 2012/0116596).
As to claims 1-2, 5-7 and 9, Moroi et al. discloses a gas supply mechanism of supplying a raw material gas with tungsten chloride with intermittent gas supply steps as part of its ALD process in the abstract, Figures and para 0046 and desires precision and control of the flow rates, but does not teach the calculated process.
Yoneda et al. teaches a gas supply method from a container (Fig. 2) where the gas is supplied at a target flow rate (abstract) within a range that is reached by measuring the gas flow then adjusting or correcting the flow in Figure 4.  Yoneda performs the claimed method in order to provide higher accuracy in para 0006 and is optimized for various conditions in paras 0007-0011.  Yoneda further discloses calculating a target flow rate from a moving average, not just one flow rate as well in para 0057.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Moroi to include the flow rate calculations and corrections as taught by Yoneda for higher accuracy.
As to claim 4, Moroi varies consecutive supply steps by virtue of its ALD process in Fig. 4.
As to claim 8, Moroi uses nitrogen buffer gas in Fig. 3.

Claim 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2014/0209022 A1) in view of Yoneda et al. (US 2012/0116596).
As to claims 1 and 5-7, Inoue et al. teaches a raw material gas supply method for supplying a raw material gas obtained by vaporizing a solid or liquid raw material in a raw material container (300 in the Figures) along with a carrier gas (N2).  Inoue supplies the mixed gas of carrier and raw material gas at a target flow rate (abstract) that is reached by measuring the gas flow then adjusting the flow to reach the target after it is measured and substracted, meeting the claim language as broadly claimed in paras 0027-0050.  Inoue et al. describes tolerance ranges in paras 0037-0043, for example, where the target value is set within a predetermined control range in para 0040, and varying from this range requires correction.  Inuoe further teaches margin ranges for measurements of flow rates in para 0056-0057.  Inuoe et al. does not teach an average flow rate calculation and subsequent adjustment.
Yoneda et al. teaches a gas supply method from a container (Fig. 2) where the gas is supplied at a target flow rate (abstract) within a range that is reached by measuring the gas flow then adjusting or correcting the flow in Figure 4.  Yoneda performs the claimed method in order to provide higher accuracy in para 0006 and is optimized for various conditions in paras 0007-0011.  Yoneda further discloses calculating a target flow rate from a moving average, not just one flow rate as well in para 0057.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Inoue to include the flow rate calculations and corrections as taught by Yoneda for higher accuracy.
As to claim 2, the modifications in flow rate are as broadly claimed in Inoue paras 0027-0050.
As to claim 4, Inoue varies consecutive supply steps by virtue of its ALD process in Inoue para 0003.
	As to claim 8, buffer gas is supplied in chamber areas in Inoue para 0067-0072 to control the influx of concentration of the raw material.

Claim 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroi et al. (US 2015/0275367 A1) in view of Shimizu (US 2019/0177850 A1).
As to claims 1-2, 5-7 and 9, Moroi et al. discloses a gas supply mechanism of supplying a raw material gas with tungsten chloride with intermittent gas supply steps as part of its ALD process in the abstract, Figures and para 0046 and desires precision and control of the flow rates, but does not teach the calculated process.
Shimizu teaches a gas supply method from a container or vaporization tank (abstract) where the gas is supplied at a target flow rate (abstract) within a range that is reached by measuring the gas flow then adjusting or correcting the flow.  Shimizu performs the claimed method in order to provide higher accuracy and is optimized for various conditions and desired concentrations in paras 0008-0023.  Shimizu further discloses calculating a target flow rate from a moving average, not just one flow rate as well in paras 0015-0018 and 0073-0074 to reduce errors.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Moroi to include the flow rate calculations and corrections as taught by Shimizu for higher accuracy.
As to claim 4, Moroi varies consecutive supply steps by virtue of its ALD process in Fig. 4.
As to claim 8, Moroi uses nitrogen buffer gas in Fig. 3.

Claim 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2014/0209022 A1) in view of Shimizu (US 2019/0177850 A1).
As to claims 1 and 5-7, Inoue et al. teaches a raw material gas supply method for supplying a raw material gas obtained by vaporizing a solid or liquid raw material in a raw material container (300 in the Figures) along with a carrier gas (N2).  Inoue supplies the mixed gas of carrier and raw material gas at a target flow rate (abstract) that is reached by measuring the gas flow then adjusting the flow to reach the target after it is measured and subtracted, meeting the claim language as broadly claimed in paras 0027-0050.  Inoue et al. describes tolerance ranges in paras 0037-0043, for example, where the target value is set within a predetermined control range in para 0040, and varying from this range requires correction.  Inuoe further teaches margin ranges for measurements of flow rates in para 0056-0057.  Inuoe et al. does not teach an average flow rate calculation and subsequent adjustment.
Shimizu teaches a gas supply method from a container or vaporization tank (abstract) where the gas is supplied at a target flow rate (abstract) within a range that is reached by measuring the gas flow then adjusting or correcting the flow.  Shimizu performs the claimed method in order to provide higher accuracy and is optimized for various conditions and desired concentrations in paras 0008-0023.  Shimizu further discloses calculating a target flow rate from a moving average, not just one flow rate as well in paras 0015-0018 and 0073-0074 to reduce errors.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Inoue to include the flow rate calculations and corrections as taught by Shimizu for higher accuracy.
As to claim 2, the modifications in flow rate are as broadly claimed in Inoue paras 0027-0050.
As to claim 4, Inoue varies consecutive supply steps by virtue of its ALD process in Inoue para 0003.
	As to claim 8, buffer gas is supplied in chamber areas in Inoue para 0067-0072 to control the influx of concentration of the raw material.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. and Yoneda et al. or Inoue et al. and Shimizu in view of Moroi et al. (US 2015/0275367 A1)
Inoue does not include tungsten chloride, though their methods of measuring and correcting flow rates are not particularly limited.  Moroi et al. teaches similar processes for control of the flow rates of tungsten chloride in para 0046 for precision and thoroughput.  Therefore, it would have been obvious at the time of filing to modify Inoue to include tungsten chloride as Moroi teaches the art recognized suitability and utility of such.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyd et al. (IEEE Conference, 2011) additionally teaches the benefits of using an average flow rate to calculate target flow rate values, and the associated apparatus therewith.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715